Citation Nr: 1530937	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to October 1970, November 1971 to October 1973, and June 1, 1976, to June 24, 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Winston-Salem, North Carolina certified this case to the Board on appeal.  The Board previously considered this case in November 2013 and September 2014.  

In November 2013, the Board noted that the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was previously denied in December 2001 and June 2004.  The December 2001 rating decision and June 2004 rating letter also denied service connection for depression.  However, as the Veteran's August 2008 claim had not requested that a claim for service connection for depression be reopened, the Board found that the Veteran's petition to reopen a claim of service connection was limited to PTSD in light of his demonstrated ability to differentiate claims based on different psychiatric disorders.  The Board then reopened the claim of entitlement to service connection for PTSD, and remanded the claim for further development.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA file includes Asheville VA Medical Center (VAMC) records for treatment from October 201 through July 2014, and the Agency of Original Jurisdiction (AOJ) reviewed these treatment records in the February 2015 supplemental statement of the case (SSOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran does not have PTSD that is related to an in-service stressor.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the VA's duty to notify was satisfied by the RO's October 2008, November 2009, and November 2013 letters.  These letters collectively addressed all notice elements.  The October 2008 notice letter was sent to the Veteran prior to the October 2009 initial adjudication of his claim.  The November 2009 and October 2013 letters were sent following the initial adjudication of this claim; however, as the claim was most recently readjudicated in a 2015 supplemental statement of the case, the timing defect in the notice has been rectified.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Moreover, the November 2013 letter addressed the alternate forms of evidence allowed to corroborate stressors related to in-service personal assault contained in 38 C.F.R. § 3.304(f)(5), such as police reports or lay statements from any individual the Veteran may have discussed the incident with.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  Following that November 2013 notice, the AOJ readjudicated the claim in the July 2014 SSOC.  Therefore, the Veteran has received all required notice in connection with the claim, such that there is no prejudicial error in the content or timing of VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  Finally, neither the Veteran nor his representative has alleged any prejudice as a result of any notification error.  Accordingly, the Board finds no prejudice regarding the adequacy of the content of the notice provided to the Veteran.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained the service treatment records including his in-service mental health treatment records, post-service VA treatment records, and the reports of VA examinations in July 2010 and June 2014.  The Veteran also submitted lay statements, and arguments by his representative.  While the Veteran has reported income from the Social Security Administration (SSA), he clarified at the June 2014 VA examination that this is based on his retirement rather than a disability.  

As previously stated, the Veteran was afforded VA examinations in July 2010 and June 2014.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the June 2014 examination report is adequate as a medical professional extensively reviewed the claims file, considered the Veteran's history, conducted psychological testing, and examined the Veteran.  The June 2014 examiner provided an opinion and rationale based upon an accurate and thorough recitation of the evidence of record and medical literature.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also finds that the AOJ has complied with the Board's November 2013 and September 2014 remand directives.  In November 2013 the Board remanded this case for providing the Veteran with corrective VCAA notice, obtaining any outstanding service treatment records including any in-service mental health treatment records, obtaining any outstanding VA treatment records, conducting research in an attempt to verify the Veteran's claimed stressors, and affording the Veteran with a VA examination.  As discussed above, in November 2013, the AOJ sent corrective VCAA notice as to the alternative forms of evidence used in PTSD claims based on personal assault.  The AOJ also associated the outstanding VA treatment records with the VBMS file in November 2013 and July 2014, and scheduled the Veteran for the June 2014 VA examination.  

In April 2014, the AOJ contacted the Air Force Office of Special Investigations regarding the stressor of an in-service personal assault.  The Air Force Office of Special Investigations responded later that month, indicating that they would be unable to conduct this research without more information as to the perpetrator of the assault.  In April 2014, the AOJ informed the Veteran of the Air Force's response and requested additional information.  The Veteran responded in May 2014, outlining his own attempts to research the stressor, but his response failed to provide the information requested regarding the perpetrator of the personal assault.  Therefore, the AOJ prepared a formal finding of lack of information required to corroborate a stressor in June 2014.  While these efforts focused on the stressor of in-service personal assault rather than the Veteran's other claimed stressors, such as the death of his friend RM, the Board finds that this constitutes substantial compliance as RM's death had previously been verified by the Joint Services Records Research Center (JSRRC) in May 2010.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required).  

In September 2014, the Board remanded this case again for compliance with the November 2013 remand instructions regarding the Veteran's in-service mental health treatment records.  The AOJ associated the Veteran's in-service mental health treatment records with his VBMS file in December 2014.  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

The Veteran seeks service connection for PTSD based upon his service in the Air Force from 1971 to 1973.  Specifically, he contends that his PTSD is due to the death of this close friend RM in September 1972.  He has also reported a personal assault in the form of a spinal tap performed by unqualified personnel, in an attempt to harm the Veteran.  As discussed above, the JSRRC has verified RM's September 1972 death, and the service treatment records show follow up treatment for contact dermatitis at the site of the spinal tap in April 1972.  The Veteran has alternatively argued that racial prejudice and watching video footage of bombing missions involving enemy and civilian casualties could have caused PTSD.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the criteria for service connection of PTSD have not been met and the appeal will be denied.  

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  Id.; 38 C.F.R. § 4.125(a).  There are several avenues to document an in-service stressor, other than obtaining verification from the JSRRC or other government records repository.  In cases of in-service PTSD diagnosis, combat service, or prisoner of war status a Veteran's stressor may be verified by lay evidence.  38 C.F.R. § 3.304(f)(1), (2), (4).  Lay evidence of personal assault requires appropriate corroboration, and a stressor related to a Veteran's fear of hostile military or terrorist activity requires appropriate medical evidence.  38 C.F.R. § 3.304(f)(3), (5). 

In the case of any veteran who has engaged in combat with the enemy, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Here, the Veteran does not allege in-service diagnosis of PTSD, or stressors relating to fear of hostile military or terrorist activity, combat, or prisoner of war status.  

Special consideration must be given to claims for service connection for PTSD based on personal assault.  Patton v. West, 12 Vet. App. 272 (1999).  In particular, the provisions in VA's Adjudication Manual that address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

Evidence other than the Veteran's service records can corroborate the occurrence of a claimed in-service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Menegassi, 628 F.3d at 1382 & n. 1.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran submitted his August 2008 application to reopen his claim of entitlement to service connection for PTSD, and later filed an August 2009 stressor statement describing both the death of his friend RM and his duties at the Wright Patterson AFB involving watching footage from bombing missions.  In a September 2009 VCAA response, he further reported treatment for PTSD through the Milwaukee VAMC with psychiatrist Dr. PK.  The Milwaukee VAMC treatment records reflect Dr. PK's diagnosis of PTSD, with treatment from December 2008 through October 2010.  The older VA treatment records dating back to January 1994 from the Hampton VAMC, Indianapolis VAMC, and Milwaukee VAMC document several psychological diagnoses, but none for PTSD.  Dr. PK's December 2008 PTSD diagnosis is the earliest PTSD diagnosis of record.  However, Dr. PK consistently related the Veteran's PTSD to complex childhood trauma, and in October 2010, she noted additional post-service civilian trauma.  

In July 2010, the Veteran attended a VA examination.  That examiner reviewed the Veteran's verified stressor of RM's death, but noted that he was not present when RM died.  Therefore, the examiner could not consider this a traumatic event fulfilling criteria A of the diagnostic criteria for PTSD diagnosis.  The examiner also noted that the veteran does not presently avoid stimuli associated with this trauma or exhibit a numbing of general responsiveness that was not present prior to RM's death.  The examiner concluded that the Veteran does not meet the diagnostic criteria for PTSD related to RM's death.  The July 2010 VA examiner further discussed the Veteran's childhood and adult civilian traumas.  Specifically the Veteran reported the loss of a close friend in a house fire at the age of nine, abuse by his father during his teenage years, and his mother's death following service in 1980s.  The examiner instead concluded by diagnosing a history of alcohol abuse, cannabis abuse, cocaine dependence with an episodic history of depression, and narcissistic personality disorder.  

Following October 2010, the Veteran moved to North Carolina, and continued mental health treatment through the VA healthcare system at the Salisbury VAMC and Charlotte Community Based Outpatient Clinic (CBOC).  In December 2010, he reported his own history of PTSD, and a physician's assistant agreed.  In January 2011, an infectious diseases specialist similarly agreed, and referred the Veteran to the mental health department for treatment.  Thereafter, in August 2011 the Veteran again reported his history of PTSD to a staff psychiatrist, Dr. BJS, who instead made diagnoses of polysubstance abuse and an adjustment disorder, but no diagnosis of PTSD.  The Veteran continued to report his own history of PTSD and attend group therapy for those with dual diagnoses for substance abuse and psychological disorders.  

In December 2011, Psychiatrist Dr. RDR again diagnosed PTSD, but the discussion focused on a stressor from the Veteran's childhood involving a house fire.  In January 2012, despite the Veteran's reported history of PTSD, psychiatrist Dr. JJF diagnosed polysubstance abuse and an adjustment disorder.  Later that month a nurse diagnosed PTSD, without offering any discussion of stressors or opinion of the particular stressor establishing the PTSD diagnosis.  That same day, however, psychiatrist Dr. DPE disagreed, instead diagnosing poly substance abuse and an anxiety disorder.  The Veteran then began attending group therapy for polysubstance abuse rather than PTSD.  In March 2012, Dr. BCB, a staff psychologist, diagnosed PTSD; but offered no discussion of stressors and no opinion.  This was a telephone call, as the Veteran was actually an inpatient at the Asheville VAMC at that time for total knee replacement. 

The Asheville VAMC treatment records include treatment notes from mental health care professionals who have diagnosed PTSD, as well as treatment notes from mental health care professionals who have ruled out PTSD.  For example, a nurse in January 2014 diagnosed PTSD, and psychologist Dr. CLS treated the Veteran for depression and PTSD from December 2012 to July 2013.  However, like Dr. BCB, Dr. CLS offered no discussion of stressors and no opinion.  He also relied heavily on the Veteran's lay report of his mental health history, including an in-patient psychiatric stay during service following RM's death.  The in-service mental health treatment records actually reflect short-lived out-patient mental health treatment from July 1973 to September 1973 at Wright Patterson Air Force Base.  This in-service mental health treatment focused on the Veteran's situational anxiety and environmental stress related to his work duties and the impending birth of his daughter, but never mentioned RM or his death.  

However, in February 2012, psychiatrist Dr. EKM assessed an anxiety disorder and ruled out PTSD.  Later in February 2012, clinical psychologist Dr. JB discussed the death of RM in detail, finding this stressor insufficient to satisfy the diagnostic criteria for PTSD.  However, Dr JB also noted that the Veteran had witnessed stressors satisfying the diagnostic criteria in his childhood, listing the death of his grandmother and the death of a close friend in a house fire.  This echoes the December 2011 discussion of Dr. RDR in the Salisbury VAMC treatment records, as the Veteran's PTSD symptom of nightmares and flashbacks focused on his memory of the house fire.  In May 2012, staff psychiatrist Dr. SGG concurred with this assessment.  She noted that the traumatic incident, the death of RM, is difficult to prove in this situation, as the Veteran did not witness the death.  In April 2013, Dr. SGG repeated the anxiety disorder diagnosis.  

In June 2014, the VA examiner found that the Veteran's symptoms did not satisfy the initial diagnostic criteria for a PTSD diagnosis, noting that the Veteran did not witness the death of his friend.  The June 2014 VA examiner similarly did not consider the Veteran's April 1972 spinal tap to satisfy the initial diagnostic criteria for a PTSD diagnosis.  Therefore, the examiner made no PTSD diagnosis.  He also reviewed the extensive mental health treatment the Veteran received prior to Dr. PK's PTSD diagnosis at the Milwaukee VAMC, highlighting the lack of PTSD diagnosis during that time frame.  This is consistent with the VA treatment records dating back to 1994 with diagnoses emphasizing mood or bipolar disorders and substance abuse, but not PTSD.  While the June 2014 VA examiner reviewed the evidence of record reflecting the other reported stressors of racism and watching video footage of bombing missions with enemy and civilian casualties, the Veteran did not discuss these stressors at the June 2014 VA examination.  

Additionally, the June 2014 VA examiner addressed the discrepancy between the mental health care providers who have diagnosed PTSD and those who have not.  He explained that as a VA examiner he had access to the Veteran's complete medical history, including service treatment and service personnel records, whereas routine healthcare providers do not.  He also highlighted his ability to take more time reviewing these records and to conduct objective psychological testing.  In addressing the discrepancy between the VA mental healthcare providers who have diagnosed PTSD and those who have not diagnosed PTSD, he made extensive reference to their treatment records.  For example, he reviewed Dr. JB's and Dr. SGG's similar finding that the Veteran had childhood stressors meeting the initial diagnostic criteria for PTSD, but that his in-service stressors that did not.  

Finally, the examiner also stated that there was objective evidence that the Veteran exaggerated the severity of his symptoms and difficulties, thus further supporting the finding of a lack of a diagnosis of PTSD.  The examiner noted there were numerous inconsistencies by the Veteran, markers of unreliable reporting of PTSD, and results of objective testing to support this conclusion and because of these objective findings, to provide any mental health diagnosis would require resort to speculation.  The Board finds that this is not a speculative opinion or inconsistent with the examiner's findings above - the examiner is noting that in addition to the evidence in the file supporting a finding that there is no PTSD diagnosis, the Veteran's testing results and unreliability further indicating that to provide such a diagnosis would require speculation.  The examiner is not saying that a conclusion regarding the presence of a diagnosis cannot be made without speculation, rather, the examiner is saying to provide a diagnosis requires speculation, which supports the overall finding of no PTSD.

The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App 467, 470-471 (1993).  Finally, the Board must consider the level of training, education, and experience of the person conducting the examination as a factor considered in assigning weight to the report.  Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  

Here there is medical evidence both diagnosing PTSD and ruling out PTSD.  Psychiatrist Dr. PK of the Milwaukee VAMC (December 2008), a physician's assistant at the Salisbury VAMC (December 2010), and an infectious diseases specialist at the Salisbury VAMC (January 2011) all diagnosed PTSD.  As did psychiatrist Dr. RDR VAMC (December 2011), a nurse (January 2012), and psychologist Dr. BCB (March 2012) at the Salisbury VAMC; as well as a nurse (January 2014) and psychologist Dr. CLS (December 2012 through July 2013) at the Asheville VAMC.  Yet, the July 2010 VA examiner, Dr. BJS (August 2011), Dr. JJF (January 2012), Dr. DPE (January 2012), Dr. EKM (February 2012), Dr. JB (February 2012), Dr. SGG (May 2012), and the June 2014 VA examiner all diagnosed other psychiatric disorders.  

Initially, considering the training and expertise of these healthcare providers, the Board must assign more probative weight to the diagnoses and opinions rendered by psychologists and psychiatrists.  Therefore, the PTSD diagnoses by the physician's assistant (December 210), the infectious diseases specialist (January 2011), and the nurses (January 2012 and January 2014) carry much less probative value in comparison the diagnoses of the psychiatrists and psychologists given their greater level of expertise, education, and experience in the field of mental health disorders.  Id. While Dr. BCB diagnosed PTSD, and is a psychologist, he made this diagnosis in the context of a seven-minute telephone call regarding the Veteran's orientation, indicating that he had not yet evaluated the Veteran.  Indeed, there are no treatment notes prior to March 2012 signed by Dr. BCB.  Therefore, the Board also assigns very little weight to Dr. BCB's PTSD diagnosis.  Guerrieri, 4 Vet. App 467

This leaves the PTSD diagnoses by psychiatrist Dr. PK, Dr. RDR, and Dr. CLS to be weighed against the lack of diagnosis by the July 2010 VA examiner, Dr. BJS, Dr. JJF, Dr. DPE, Dr. EKM, Dr. SGG, Dr. JB, and the June 2014 VA examiner.  Again, the Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens, 7 Vet. App. at 433.  The Board highlights that the June 2014 VA examiner's report included objective psychological testing, while Dr. PK's report, Dr. RDR's report, and Dr. CLS's report did not.  

The June 2014 VA examiner also addressed the discrepancy in the diagnoses of record, and noted the lack of PTSD diagnosis from 1994 through 2008 despite extensive mental health treatment.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Without a similar opinion or supporting rationale from Dr. PK, Dr. RDR, or Dr. CLS, these diagnoses are not weighed as heavily as the June 2014 VA examiner's opinion in light of that examiner's use of an analysis to support his conclusions.  Stefl, 21 Vet. App. at 124.  The June 2014 VA examiner's opinion must carry the most probative value.  This examination report is consistent with the vast majority of the competent medical evidence ruling out PTSD, such as the treatment notes by Dr. BJS, Dr. JJF, Dr. DPE, Dr. EKM, Dr. SGG, and Dr. JB.  

In particular, Dr. CLS relied upon the Veteran's recitation of his own medical history rather than the service treatment records themselves, including in-patient psychiatric treatment in-service following the death of RM.  Again, RM died in September 1972, and the Veteran's in-service mental health treatment occurred from July 1973 to September 1973.  This was out-patient treatment done through the mental health clinic of the Wright Patterson Air Force Base, and during the course of this treatment the Veteran never mentioned RM or his death.  Medical opinions must clearly address the relevant facts and medical science.  Id.  A medical opinion should be based upon sufficient facts or data.  Nieves-Rodriguez, 22 Vet. App. at 302.  As Dr. CLS's diagnosis was made in reliance upon an inaccurate factual premise, it carries no probative weight.  See Kowalski v. Nicholson, 19 Vet. App 171, 177 (2005); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Dr. PK's PTSD diagnosis and Dr. RDR's diagnosis are not completely without probative value.  Significantly, however, even if Dr. PK and Dr. RDR's diagnoses for PTSD outweighed all of the medical evidence of record suggesting that the Veteran does not have PTSD, these medical opinions linked this diagnosis to the Veteran's childhood stressors.  Both of these mental health professionals cited the traumatic incident of witnessing a close friend's death in a house fire at nine years old.  In addition, while the Veteran's in-service stressors have failed to meet the initial diagnostic criteria for PTSD, the medical evidence of record still clearly establishes diagnoses for other mental health disorders.  However, these other diagnoses are not currently on appeal.  

The Board concludes that the evidence of record finding no diagnosis for PTSD based on in-service stressors outweighs the evidence of record reflecting a diagnosis for PTSD.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992).  Therefore, service connection for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


